                                                                                              Entered on Docket
                                                                                              May 07, 2019
                                                                                              EDWARD J. EMMONS, CLERK
                                                                                              U.S. BANKRUPTCY COURT
                                                                                              NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                              The following constitutes the order of the Court.
                                                                                            Signed: May 6, 2019
                                             3
                                             4
                                                                                            ________________________________________
                                                                                            Charles Novack
                                             5                                              U.S. Bankruptcy Judge

                                             6
                                             7
                                                                                UNITED STATES BANKRUPTCY COURT
                                             8
                                                                                 NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                            10
                                                  In re:                                             Case No. 18-40217 CN
                                            11
                                                  SIMON S. CHAN,                                     Chapter 7
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                                                   Debtor.
                                            13
                                            14    LOIS I. BRADY, Trustee in Bankruptcy               Adversary No. 18-4115

                                            15                     Plaintiff,                        ORDER DENYING MOTION

                                            16    vs.

                                            17    CHANEL H. CHAN,

                                            18                     Defendant.

                                            19
                                            20             On May 3, 2019, the court conducted a hearing on specially appearing defendant Chanel
                                            21   Chan’s discovery dispute letter (the “Motion”). Appearances were stated on the record. For the
                                            22   reasons stated on the record,
                                            23             IT IS HEREBY ORDERED that the Motion is denied as moot.
                                            24
                                                                                        *** END OF ORDER ***
                                            25
                                            26
                                            27
                                            28
                                                                                                     1
                                                 ORDER DENYING MOTION
                                            Case: 18-04115       Doc# 46        Filed: 05/06/19   Entered: 05/07/19 11:19:45       Page 1 of 2
                                             1   Adversary No. 18-4115
                                                                                    COURT SERVICE LIST
                                             2
                                             3
                                                 Recipients are ECF participants.
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                2
                                                 ORDER DENYING MOTION
                                            Case: 18-04115     Doc# 46     Filed: 05/06/19   Entered: 05/07/19 11:19:45   Page 2 of 2
